
	
		II
		110th CONGRESS
		1st Session
		S. 146
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 4, 2007
			Mrs. Boxer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require the Federal Government to
		  purchase fuel efficient automobiles, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Government Fleet Fuel Economy Act of
			 2007.
		2.Federal fleet fuel economySection 32917 of title 49, United States
			 Code, is amended by adding at the end the following:
			
				(c)New vehicles
					(1)In generalExcept as provided in paragraph (2), each
				passenger vehicle purchased, or leased for at least 60 consecutive days, by an
				executive agency after the date of the enactment of the
				Government Fleet Fuel Economy Act of
				2007 shall be as fuel efficient as possible.
					(2)WaiverAn executive agency may submit a written
				request to Congress for a waiver of the requirement under paragraph (1) in an
				emergency
				situation.
					.
		
